DISSENTING OPINION BY
WECHT, J.
I agree with the learned majority’s conclusion that the orphans’ court erred in finding Decedent’s September 8, 2010 handwritten document to be nontestamen-tary. See Maj. Op. at 803. I believe that sufficient indicia exist on this record, namely Decedent’s and witness’ signatures, to determine that the September 8 document is a testamentary writing that needs no further testimony to establish its validity. I would admit the document to probate, without more. I perceive no cause for further hearings. Accordingly, I respectfully dissent.
The September 8 document was a copy of Decedent’s prior August 2002 will, with material handwritten changes. Those alterations were written by Attorney Hench. However, below or adjacent to each such change, Decedent undisputedly signed her name. The document also was signed by Attorney Hench as a witness.
“If the instrument is in writing and signed by the decedent at the end thereof and is an otherwise legal declaration of his intention which he wills to be performed after his death, it must be given effect as a will or codicil, as the case may be.” In re Kauffman’s Estate, 365 Pa. 555, 76 A.2d 414, 416 (1950). If a writing was made with “the intent to make that writing, not a future writing, a testamentary disposition,” the writing manifests the requisite testamentary intent. In re Ritchie’s Estate, 480 Pa. 57, 389 A.2d 83, 87 (1978).
Mr. Hench attempted to probate the September 8 document, but it was rejected by the register of wills. “[Wjhere a paper is proposed for probate and its testamentary character is challenged, it is incumbent upon the court, in the first instance, to examine the paper, its form and its language, and determine therefrom as a matter of law whether or not it shows testamentary intent with reasonable certainty.” Estate of Logan, 489 Pa. 29, 413 A.2d 681, 682 (1980).
[Ejxtrinsic evidence of testamentary intent is inadmissible where a writing is clearly a will; it is only where there is a real doubt or real ambiguity as to the character of the writing and the intent of the decedent as expressed therein, that extrinsic evidence will be admissible to show the intent of the decedent. In other words if the paper sought to be *805probated is free from ambiguity on its face, extrinsic evidence as to the maker’s intention is inadmissible.
In re Moore’s Estate, 443 Pa. 477, 277 A.2d 825, 826-27 (1971).
A review of the September 8 document demonstrates that Decedent’s intention was that the document operate as a testamentary writing. Mr. Hench made changes to the will copy at Decedent’s direction. Decedent affixed her signature immediately below or next to every alteration that Mr. Hench made to the will. There was no reason for Decedent to sign at each change or for Mr. Hench to witness the document unless Decedent intended the September 8 document to be testamentary. There is no logical reason for Decedent to sign the document if that document aimed merely to serve as Mr. Hench’s notes to be used in drafting a final version. To hold otherwise necessarily renders the signatures of Decedent and Mr. Hench irrelevant. They are not.
The sole basis for suggesting that the September 8 document was nontestamen-tary is the note at the top, in which Mr. Hench directs his secretary to prepare a clean copy of the will. However, this note tells us only about Mr. Hench’s intent. It does not speak at all to Decedent’s. There is no evidence whatsoever to indicate that Decedent was asking Mr. Hench to take notes for a document be created at a future time. Compare In re Richards’ Estate, 439 Pa. 5, 264 A.2d 658 (1970) (holding the decedent’s letter to an attorney to be a nontestamentary direction to prepare a will). Decedent dictated her wishes, and then memorialized and confirmed her changes with her signature. Decedent took the additional step of having the document witnessed. There can be no doubt that the signatures demonstrated Decedent’s testamentary intent. Our courts are bound to vindicate that intent.
In this context, I find instructive the rationale in Kraus Estate, 57 Pa. D. & C.2d 188 (Montgomery Cty.1972), aff'd per curiam, 448 Pa. 529, 291 A.2d 770 (1972). In that case, the testator altered a copy of his will to add a bequest, to cross out a bequest, and to cross out one of three named executors. In concluding that the modifications were not rendered ineffective by reason of the fact that they were made using a copy rather than the original will, the court reasoned that: “[t]he copy was a handy vehicle for testator’s purposes, nothing more, and amendments to a will which could manifestly have been made on a blank sheet of paper should not lose their effect because testator utilized a format already in existence.” 57 Pa. D. & C.2d at 189.
Had Decedent made her changes on a blank sheet of paper and signed that document after the names of the new beneficiaries, that document would have operated to revoke the bequests to the prior residuary beneficiaries. Such a codicil would revoke the prior bequests even without mentioning them. See In re Grimm’s Estate, 442 Pa. 127, 275 A.2d 349, 357 n. 13 (1971) (“Where a will and codicil are in conflict, the codicil provisions prevail.”). As in Kraus Estate, there is no reason that the amendments that would be effective if made on a blank sheet of paper should be found ineffective simply because they were written on a copy of the will.
I also would find that the September 8 document complies with the requirements of 20 Pa.C.S.A. § 2502 that “[e]very will shall be in writing and shall be signed by the testator at the end thereof....” Pennsylvania courts have held that the requirement that the signature be “at the end” does not necessarily mandate that no writing whatsoever may appear below the signature. See In re Kehr’s Estate, 373 Pa. 473, 95 A.2d 647 (1953) (holding that a *806signature below the words “null and void,” but at the top of a will, was sufficient to revoke, as the signature appeared at the end of the language used to express intent); In re Beaumont’s Estate, 216 Pa. 350, 65 A. 799 (1907) (admitting to probate a will written in a ledger when additional entries, but not additional disposition of property, followed the signature); 20 Pa. C.S.A. § 2502(1).
Decedent signed below all of the alterations in the September 8 document, save for one. On Paragraph Eighth, alterations were made to sub-paragraph A, changing specific bequests to Decedent’s brother and her caretakers. Decedent signed below those names. Changes also were made to sub-paragraph B, the residuary clause. In the August 2002 will, the residue of Decedent’s estate was left to Lehigh University and to the Morris Arboretum. In the September 8 document, these bequests were crossed out. Above the crossed-out portion, at Decedent’s direction, Mr. Hench inserted Decedent’s brother as the residuary beneficiary and named an alternate in the event Decedent’s brother pre-deceased Decedent. Decedent signed the September 8 document below the new names, but above the crossed-out portion.
Our General Assembly has instructed that “the presence of any writing after the signature to a will ... shall not invalidate that which precedes the signature.” 20 Pa.C.S.A. § 2502(1). The only things that appears after Decedent’s signature under the names in sub-paragraph B were the crossed-out names of the prior residual beneficiaries. Because the presence of that strike-out would not invalidate the writing that preceded the signature, the new residual beneficiaries were valid. The alterations were valid regardless of whether Decedent’s signature was before or after the crossed-out residuary clause.
I would hold that the orphans’ court erred in denying probate of the September 8 document. I would further hold that no additional hearing is necessary to determine that the September 8 document is a valid codicil or to establish Decedent’s testamentary intent. Decedent’s intent is abundantly clear from the evidence already of record. Therefore, I respectfully dissent.